



Exhibit 10.13


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the "Agreement") is made and entered into
effective as of the 28th day of October 2019 (the "Effective Date"), by and
between Pluralsight, LLC (the "Company") and Ross Meyercord ("Executive").
RECITALS
Employee desires to be or is currently employed by the Company as an at-will
employee.
The Company desires to employ or continue employing Executive and Executive
desires to be employed or continue to be employed by the Company on the terms
and conditions set forth herein.
This Agreement, together with the Confidentiality, Intellectual Property
Assignment and Non-Solicitation Agreement (the "Confidentiality Agreement") and
the Restricted Stock Unit Agreement, each executed by Executive concurrently
herewith and the terms of which are incorporated herein by this reference, shall
govern the terms and conditions of employment between the Executive and the
Company.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants and agreements set forth in this Agreement, the Company and
Executive hereby mutually covenant and agree as set forth below.


1.Employment. The Company hereby agrees to employ Executive in the position of
Chief Revenue Officer, and Executive hereby accepts employment with the Company,
upon the terms and conditions set forth herein.


2.Term. Executive shall be employed by the Company from the Effective Date until
Executive’s employment with the Company is terminated in accordance with Section
7 below (the "Term").


3.
Duties.



3.1.    General Duties. Executive will have and perform those duties and
responsibilities which are appropriate and customary to the position held by
Executive and any duties assigned or delegated to Executive from time to time,
that are consistent with his position and that of an executive of the Company,
by the Company’s CEO (the "CEO"). The Executive will report to the CEO.


3.2.    Performance. Executive will perform the duties, and discharge the
responsibilities and obligations, required of and from Executive pursuant to the
terms hereof. During the Term of this Agreement, Executive will be a full-time
employee of the Company and will devote substantially all of his or her business
time, energy, skill, and attention to the business of the Company, and the
Company will be entitled to all of the benefits and profits arising from or
incident to all such work, services, and advice of






























-1-

--------------------------------------------------------------------------------





Executive rendered to the Company. Executive shall adhere to, the lawful
policies established from time to time by the Company as well as the applicable
federal, state, and local laws and regulations relating to the business of the
Company and its associated operations.


3.3.    Undivided Attention. During the Term, Executive agrees not to perform
services for any other person, business, or entity unrelated to the Company,
whether as an employee, independent contractor, or otherwise without the prior
written consent of the CEO; it being understood that the CEO’s consent is likely
to be granted where the services are in the nature of engaging in non-profit
charitable/civic activities or serving as an advisor or director to companies
that do not compete with the business of the Company, provided that such
pursuits or activities do not materially interfere with the services required to
be rendered to the Company hereunder; provided, however, that nothing in this
Agreement shall prohibit Executive’s pursuit of personal investment
opportunities, provided that such pursuit does not interfere with the services
required to be rendered to the Company hereunder, is consistent with the
Company’s policies regarding conflicts of interest, including without limitation
Section 8 hereof, and does not materially violate or infringe the covenants set
forth in this Agreement or the Confidentiality Agreement.


4.
Compensation and Related Matters.



4.1.    Base Salary. In consideration for services rendered to the Company as
provided herein, the Company will pay to Executive a base salary at a rate of
$330,000.00 per annum, payable in accordance with the Company’s standard payroll
practices in effect from time to time (the "Base Salary"). The Base Salary may
be increased or decreased, from time to time, in accordance with normal business
practices for all executives of the Company.


4.2.    Bonus. During the term of this Agreement, Executive shall be eligible to
participate in any annual bonus plan made available by the Company to its
employees generally, which plan may be modified, amended or terminated at any
time, in the Company’s discretion. Individual goals and performance assessment,
and discretionary bonus payments, if any, will be determined by the Company’s
CEO or Board of Directors (the "Board"). If Executive’s employment with the
Company terminates for any reason, Executive shall not be entitled to any
portion of the bonus applicable to the year in which Executive was terminated or
for any calendar year thereafter.


4.3.    Expenses. Executive will be entitled to receive prompt reimbursement for
all reasonable expenses incurred by Executive in performing services hereunder,
including expenses of travel while away from home on business in the service of
the Company, provided that all expenses are incurred, documented, and accounted
for in accordance with the policies and procedures as are established from time
to time by the Company.












































-2-

--------------------------------------------------------------------------------





4.4.    Executive Benefit Plans. During the term of this Agreement, Executive is
entitled to participate in any employee benefit plans that may be made available
by the Company to its employees generally, including, but not limited to,
cafeteria plans and health, life, dental, or other insurance plans as may be in
effect and/or modified from time to time and in accordance with and subject to
the qualification requirements and the terms, conditions, and limitations
established from time to time for individual participation in such plans.


4.5.    Paid Leave. Executive will be eligible to receive paid leave for
vacation and/or sick leave consistent with policies adopted by the Company from
time to time. Executive also will be entitled to all paid holidays given by the
Company to its employees generally. Scheduling and use of paid leave and, if
applicable, accrual of and compensation for unused paid leave, will be subject
to the Company’s policies and procedures, as modified from time to time.


4.6.    Employee Perquisites. During the term of this Agreement, Executive is
entitled to participate in any employee perquisites that may be made available
by the Company to its employees generally, including but not limited to (i) gym
and wellness reimbursement of up to $50 per month; (ii) snacks, drinks and other
food policies as may be in effect from time to time; and (iii) tuition
reimbursement in pre-approved courses at pre-approved locations of up to $1,500
per semester or $3,000 per year. All perquisites and reimbursements referenced
in this Section 4.6 are subject to change or discontinuation at any time in
accordance with the normal business practices of the Company.


4.7.    Deductions; Taxes. The Company shall have the right to deduct from the
compensation due to Executive under this Agreement any and all sums required for
Social Security, Medicare and other income withholding taxes and for any other
federal, state, or local tax or charge which may be hereafter enacted or
required by law as a charge on compensation of Executive. Neither the Company,
nor any of its subsidiaries, affiliates, members, officers, managers, employees,
or agents (a) has made any representation, assurance or guarantee to Executive
regarding the tax treatment of any compensation to be paid to Executive
hereunder; or (b) shall have any obligation or liability to indemnify, gross-up
or reimburse Executive for, or hold him or her harmless against, any taxes or
tax-related penalties or interest applicable to compensation earned by Executive
under this Agreement or otherwise, including without limitation any taxes
incurred under Internal Revenue Code (the "Code") Sections 409A or 4999.


4.8.    Corporate Housing. The Company will provide a housing reimbursement of
up to $ 2,500.00 per month for a period of two (2) years, starting on the
Executive’s first day of employment (the "Start Date"), to cover the cost of
corporate housing in
















































-3-

--------------------------------------------------------------------------------





Utah. If the corporate housing reimbursement is considered taxable income, then
it will be reported as such and grossed up.


4.9.    New Hire Award. Subject to approval by the Company’s board, the Company
will provide Executive a new hire award in the form of an equity grant of
restricted stock units ("RSUs") in an amount equal to $6,000,000.00 (the "New
Hire Award"). The New Hire Award will vest over four years, with 25% of the RSUs
vesting on the first anniversary of the Executive’s Start Date and 1/16 of the
RSUs vesting each quarter thereafter. The New Hire Award will be subject to the
terms and conditions of the Company’s 2018 Equity Incentive Plan and the
applicable agreement approved by the Company’s Board for the grant thereunder,
which agreement will you be required to sign.


4.10.    Sign-On Bonus. The Company will make a one-time, pre-tax payment of
$317,500.00 (the "Sign-On Bonus") to Executive to cover transition expenses,
including loss of income and forfeited bonus. The Sign-On Bonus will be paid
according to the following schedule: 50% of the Sign-On Bonus will be included
in Executive’s first pay check following the Start Date and the remaining 50%
will be included in the pay check issued during the first payroll cycle of
January 2020.


5.Equity Awards. Nothing in this Agreement shall alter, limit, or void the
respective rights and obligations of the parties with regard to any equity award
to Executive under any Pluralsight, Inc. equity incentive plan (the "Equity
Award").


6.Conflict of Interest. Executive will not become involved in a situation which
reasonably might create or appear to create a conflict of interest, including
but not limited to being connected directly or indirectly with any business (as
owner, officer, director, manager, participant, licensee, consultant,
shareholder, or the recipient of wages) which is involved with any aspect of
Executive’s duties or which is in direct or indirect competition with the
Company. Executive will report immediately any circumstances or situations
arising in the future that might involve Executive or appear to involve
Executive in a conflict of interest, including without limitation the reporting
of gifts, entertainment, or any other personal favors given to or received from
anyone with whom the Company has or is likely to have any business dealings
which go beyond common courtesies usually associated with accepted business
practices.


7.Termination. The employment of Executive hereunder shall be "at will" and may
be terminated at any time, for any or no reason, by either the Company or
Executive on thirty (30) days’ written notice to the other party.
Notwithstanding the foregoing, (i) the Company may terminate Executive’s
employment immediately and without prior notice for Cause (as defined below) or
at the Company’s sole discretion by providing Executive with pay in lieu of the
30-day notice period; and (ii) the Executive may terminate the employment
immediate and without prior notice for Good Reason (as defined below) and
satisfaction of the criteria set forth in the definition of Good Reason.














































-4-

--------------------------------------------------------------------------------





8.
Certain Defined Terms. For purposes of this Agreement:



8.1.    "Cause" shall mean (i) Executive’s willful conduct that is materially
injurious to the Company or any its affiliates (whether monetary or otherwise)
or the commission of any other material act or omission involving dishonesty
with respect to the Company; (ii) Executive’s conviction of a felony or of a
misdemeanor involving a crime of moral turpitude; (iii) Executive’s fraud,
embezzlement, or misappropriation of any money, assets, or other property of the
Company; (iv) Executive’s continued refusal to comply with any lawful request of
the CEO or the Board that is consistent with his position or that of other
Company executives, including without limitation failure to cooperate in any
investigation conducted and/or undertaken by the Company that has reasonable and
legitimate objectives; (v) Executive’s material breach of this Agreement or the
Confidentiality Agreement, material violation of any Company policy that damages
the Company or its affiliates, or violation of the Company’s then existing
Insider Trading Policy or Discrimination and Harassment Policy; provided,
however, Cause shall not exist under (iv) or (v) above unless Executive fails to
cure such alleged Cause within thirty (30) days after receipt of written notice
from the CEO, CFO or Chief Legal Officer stating in reasonable detail the
grounds for Company’s determination that Cause exists hereunder.


8.2.    "Disability" shall mean any physical or mental incapacitation that
results in Executive’s (i) becoming "disabled" (or such other similar term as is
used the Company’s LTD plan) pursuant to the Company’s Long Term Disability Plan
and (ii) eligible to receive disability benefits under such plan.


8.3.    "Good Reason" shall mean (i) any material adverse change in Executive’s
titles, duties, responsibilities, authorities, or reporting relationships,
including, but not limited to, any demotion or change in line of reporting,
without Executive’s advance written consent; (ii) any reduction in the Base
Salary or diminution in Executive’s annual bonus opportunity, in each case,
without Executive’s advance written consent; (iii) any failure to pay Executive
amounts he is due and payable from the Company or any of its affiliates; (iv)
the Company’s (or any of its affiliates’) material breach of this Agreement or
any other agreement to which Executive is a party; (v) the assignment to
Executive of duties materially inconsistent with his position; and/or (vi) the
permanent reassignment by the Company of the Executive’s primary office to a
location that is more than 50 miles from the Company’s headquarters in
Farmington, Utah. Notwithstanding the foregoing, any act or failure to act by
the Company shall not be deemed material unless the Company has failed to cure
such act or failure to act within thirty (30) days of the date that the Company
is provided written notice by Executive stating in reasonable detail the grounds
for Executive’s determination that such act or failure to act provides Good
Reason.


9.
Effect of Termination.















































-5-

--------------------------------------------------------------------------------





9.1.    Continuing Obligations. In the event Executive’s employment is
terminated for any reason, all obligations of the Company and Executive under
this Agreement shall cease, except that the terms of Sections 9 and 10 and any
other provision which by its terms is so intended shall survive such
termination. Upon such termination, Executive or his or her estate (in the event
of Executive’s death) shall be entitled to receive (i) any accrued but unpaid
base salary, (ii) any unreimbursed business expenses in accordance with the
Company’s business expense policies, (iii) any bonus earned in respect of any
prior year that has not yet been paid, (iv) any payments or benefits to which
Executive is entitled pursuant to the terms of any compensation or employee
benefit plan in which he participated, and (v) any other applicable
compensation, benefits, and reimbursements set forth in Section 4 through the
date of termination (collectively, (i)-(v) being the "Accrued Benefits").


9.2.    Termination Without Cause / For Good Reason. If the Company terminates
this Agreement without Cause, or if Executive terminates this Agreement for Good
Reason, then subject to Executive’s execution and delivery to the Company within
a time period specified by the Company after Executive’s effective date of
termination ("Termination Date") of a separation agreement and release of all
claims ("Separation Agreement") in a form substantially similar to that attached
as Exhibit A hereto and Executive’s non-revocation of such Separation Agreement:
(i) the Company shall pay Executive severance pay in an amount equal to six (6)
months of Executive’s Base Salary, less applicable withholdings ("Severance
Payment"); and (ii) if Executive properly elects continuation coverage under the
Company’s group medical insurance plan pursuant to Sections 601 through 607 of
the Employee Retirement Income Security Act of 1974, as amended ("COBRA"), the
Company will pay to Executive in addition to the Severance Payment the
equivalent of that percentage of the premium for such medical plan coverage
which the Company bears for similarly situated active Company employees and
their enrolled family members immediately prior to the Termination Date through
the earlier of (a) six (6) months from the Termination Date; (b) the date
Executive first becomes eligible for coverage under any group health plan
maintained by another employer of Executive or his or her spouse; or (c) the
date such COBRA continuation coverage otherwise terminates as to Executive under
the provisions of the Company’s group medical insurance plan ("COBRA Coverage").
Except as otherwise provided below, the Severance Payment shall be payable in
equal periodic installments in accordance with the Company’s payroll practices
and subject to withholding taxes on each regular payroll date of the Company
commencing on the applicable Severance Commencement Date and continuing through
the six (6) month anniversary thereof (the "Severance Period"). The applicable
Severance Commencement Date shall be the first regularly scheduled Company
payroll date that is at least 45 days after the Executive’s Termination Date.
Collectively, the Severance Payment and COBRA Coverage shall be referred to
herein as the "Severance Benefits."




















































-6-

--------------------------------------------------------------------------------





9.2.1.    Notwithstanding the foregoing, Executive shall be entitled to
Severance Benefits in accordance with this Section 9.2 only so long as Executive
has not materially breached any of the provisions of the Separation Agreement,
the Confidentiality Agreement, or Section 10 of this Agreement.


9.2.2.    Notwithstanding the foregoing, if any equity securities of the Company
or of any direct or indirect entity that is an affiliate of the Company is
ìpublicly tradedî within the meaning of Code Section 409A(a)(2)(B) and Executive
is a ìspecified employeeî (as defined in Treasury Regulation Section
1.409A-1(i)) at the time this Agreement is terminated, then subject to Section
9.2.3 below, any Severance Payments otherwise payable to Executive during the
first six months and one day following the date of his or her separation from
service pursuant to this Section 9.2.2 shall be deferred until the date that is
six months and one day following such separation from service, and if such
payments are required to be so deferred, the first payment shall be in an amount
equal to the total amount to which Executive would otherwise have been entitled
to during the period following the date of termination if the deferral had not
been required, less any portion of the Executive’s premium the Company paid on
his or her behalf for COBRA coverage as set forth above.


9.2.3.    Notwithstanding Section 9.2.2, any portion of the Severance Payments
payable hereunder that do not exceed two times the lesser of (i) the sum of
Executive’s annualized compensation based on the Executive’s annual rate of pay
for the year immediately preceding the year of termination (or for the year of
termination if Executive’s employment with Company commenced in the year of
termination), adjusted for any increase in pay that was expected to continue
indefinitely if the termination had not occurred and (ii) the Code Section
401(a)(17) limit applicable in the year of termination, shall be treated as
separate benefits and payments for purposes of Code Section 409A, shall not be
subject to the six-month and one-day delay rule in Section 9.2.2, and shall be
paid as otherwise provided in Section 9.2.


9.2.4.    Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise after the termination of his employment hereunder, and any amounts
earned by Executive, whether from self-employment, as a common-law employee or
otherwise, shall not reduce the Severance Payment or any other payments or
benefits to which Executive is entitled.


9.2.5.    The Severance Benefits shall not constitute, and are not intended to
constitute, an employee welfare benefit plan, a welfare plan, an employee
pension benefit plan, a pension plan or any other plan under the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.
(ERISA).












































-7-

--------------------------------------------------------------------------------





9.3.    Termination for Cause / Without Good Reason. If the Company terminates
this Agreement for Cause or if Executive terminates this Agreement without Good
Reason, then the Company shall pay Executive the Accrued Benefits.


9.4.    Death/Disability. If the Executive’s employment is terminated as a
result of death or Disability, then Executive shall be entitled to the Accrued
Benefits. Further, if Executive’s employment is terminated as a result of death,
the Executive’s unvested equity will vest in accordance with the terms and
conditions of the applicable equity incentive plans.


9.5.    Return of Company Property. Upon ceasing employment with the Company for
any reason, Executive shall immediately return to the Company, and Executive
shall have absolutely no right to use, any equipment and/or tangible property
entrusted to Executive by the Company.


9.6.    Survival. The provisions of this Section 9 shall survive any termination
of this Agreement and shall remain in effect as long as is necessary to give
effect thereto.


10.
Restrictive Covenants.



10.1.    Acknowledgment. Executive acknowledges that (i) the Company has spent
substantial time, effort, and money to develop the Company’s goodwill;
recruitment and training of personnel, customer, author, and supplier relations;
Confidential Information (as that term is defined in the Confidentiality
Agreement); and its worldwide business in the educational technology and online
software development training industry (the "Training Industry"); (ii) the
Company’s customers, suppliers, authors, and independent contractors are and
shall remain the sole and exclusive customers, suppliers, authors, and
independent contractors of the Company; (iii) any new business or improvement in
customer, supplier, author, or independent contractor relations attributable to
Executive during Executive’s employment is for the sole benefit of the Company;
(iv) the Company has and will continue to make a significant investment in the
training and education of Executive, regardless of job title and department; (v)
Executive will render services to the Company that are special, unique, and
extraordinary; (vi) Executive’s efforts will contribute to the goodwill of the
Company; and (vii) Executive has the means to support Executive and Executive’s
dependents other than by engaging in the Training Industry as restricted herein.


10.2.    Covenant Period. For purposes of this Agreement, the term "Covenant
Period" shall be defined as beginning on the earlier of the date of Executive’s
acceptance of an offer of employment with the Company or the Effective Date of
this Agreement and continuing for one (1) year from the date of termination of
Executive’s employment with














































-8-

--------------------------------------------------------------------------------





the Company, whether Executive retires, resigns, quits, is fired or discharged,
or otherwise ceases employment with the Company.


10.3.    Covenant Not to Compete. As a material term of this Agreement and to
protect the goodwill, the Confidential Information, and the business of the
Company, Executive agrees that during the Term of this Agreement, Executive does
not, and will not, have any relationship with any customer, supplier, or
independent contractor of the Company that is independent of Executive’s role as
an Executive of the Company, unless the Company has given its prior written
consent. Executive further agrees that during the Covenant Period, Executive
shall not, anywhere in the world which engages in Training Industry, either
individually or on behalf of or with any Person, directly or indirectly (a)
compete with or against the Company or engage in any aspect of the Training
Industry in competition with the Company; (b) directly or indirectly own,
manage, operate, control, be employed by, or provide management or consulting
services to any individual, firm, corporation (including any division or
business unit thereof), entity, or organization (each, a "Person") (other than
the Company, or any affiliate of the Company, or as a stockholder of less than
5% of the equities of a publicly traded corporation) that primarily competes
with, or is primarily a competitor of, the Company ("Competing Person"); (c)
render or provide any services to or for any Competing Person; or (d) discuss or
otherwise deal with any customer, supplier, or independent contractor of the
Company regarding the extent or nature of the present or future business of any
customer, supplier, or independent contractor with the Company.


10.4.    Reformation. The Company intends to restrict Executive under this
Agreement only to the extent necessary for the protection of the Company’s
legitimate business interests. The Company and Executive agree that the scope,
duration, and geographic area provisions are reasonable. In the event a court of
competent jurisdiction concludes that any provision of this Agreement is too
restrictive, such provision(s) shall nevertheless be valid and enforceable to
the fullest extent permitted by such court, and such provision(s) shall be
reformed to the maximum scope, time, or geographic limitations determined
appropriate by such court.


10.5.    Remedies. In the event of an actual or threatened breach of this
Section 10, Executive specifically acknowledges that the Company will suffer
irreparable damage and other damages beyond those that can be calculated, for
which the Company has no adequate remedy at law. Executive therefore
acknowledges that the Company shall be entitled to injunctive relief. Executive
hereby expressly waives any and all right to prior notice or to security in
connection with temporary injunctive relief on behalf of the Company and to
security in connection with permanent injunctive relief on behalf of the
Company. Executive shall also remain liable for any damages sustained by reason
of any actual or threatened breach by Executive of Sections 10. The exercise of
one or more of the rights or remedies provided by this Agreement or otherwise
shall not preclude the exercise of any other rights also provided.












































-9-

--------------------------------------------------------------------------------





11.Rights of Other Persons. Executive shall not disclose to the Company, or use
in the performance of his or her work or responsibilities for the Company, any
proprietary or confidential information, any trade secret, or any other
intellectual property of (a) Executive, (b) any former employer of Executive, or
(c) any other Person, unless the Company has received written authorization from
Executive or such former employer or other Person and the Company has instructed
Executive in writing to do so. The provisions of this Section 11 are not
intended to create any rights as an intended or third-party beneficiary for any
third party.


12.Executive’s Representations and Warranties. Executive acknowledges,
represents and warrants that the Recitals above are true and correct, and that
Executive has read and understands the terms of this Agreement and has had the
opportunity, if Executive so desires, to consult with independent legal counsel.
Executive further warrants and represents that Executive’s employment with the
Company will not conflict with or be constrained by any prior employment or
consulting agreement with any other Person, including but not limited to any
prior employer.


13.Subpoena; Court Order; Other Legal Requirement. If Executive is requested,
under the terms of a subpoena or order or other compulsory instrument issued by
or under the authority of a court or arbitrator(s) of competent jurisdiction or
by a governmental agency, or is advised in writing by counsel for any such party
that there is otherwise a legal obligation to disclose (i) all or any part of
the Confidential Information, (ii) the fact that the Confidential Information
has been made available to Executive, or (iii) any of the terms, conditions, or
other facts with respect to Executive’s employment with the Company or the
services provided by Executive to the Company, Executive agrees to, at the
Company’s expense: (1) provide the Company with prompt written notice of the
existence, terms, and circumstances surrounding such request or requirement; (2)
consult with the Company on the advisability of taking steps to resist or narrow
that request; (3) if disclosure of Confidential Information is required, furnish
only such portion of the Confidential Information as Executive is advised in
writing by Executive’s counsel is legally required to be disclosed (and the
Company shall pay or promptly reimburse Executive for the legal fees and
disbursements incurred by such counsel); and (4) cooperate with the Company, at
the request of the Company and at the Company’s expense, in its efforts to
obtain an order excusing the Confidential Information from disclosure, or an
order or other reliable assurance that confidential treatment will be accorded
to that portion of the Confidential Information that is required to be
disclosed.


14.Post-Employment Cooperation. During Executive’s employment and for a period
of two (2) years after the termination of Executive’s employment with the
Company for any reason, Executive, shall reasonably cooperate and assist the
Company, at the Company’s sole cost and expense, in any dispute, controversy, or
litigation in which the Company may be involved (excluding any such proceeding
in which Executive is an adverse party), including without limitation
Executive’s participation in any court, arbitration, or other proceedings, the
giving of testimony, the signing of affidavits or declarations, or such other
reasonable
















































-10-

--------------------------------------------------------------------------------





cooperation and assistance as the Company or counsel for the Company may
reasonably request; provided, however that (i) any such cooperation shall not
interfere with Executive’s other obligations, including, but not limited to,
obligations to another employer, and the times and dates for any such
cooperation shall be mutually agreed upon between the Company and the Executive,
(ii) Executive’s cooperation requirement under this section shall be limited to
the greatest extent possible and may not become unduly burdensome, (iii) in the
event that the Executive concludes that his interests and the Company’s
interests may not be identical, then the Executive may hire his own counsel in
connection with such matter and the Company shall pay all legal fees and
disbursements incurred in connection with such counsel and, will, upon
Executive’s written request, advance to Executive any such legal fees and
expenses.


15.
Miscellaneous.



15.1.    Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, then only the portions of this Agreement which violate such
statute or public policy shall be stricken. All portions of this Agreement which
do not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms to give as much effect as possible to the intentions
of the parties under this Agreement.


15.2.    Notices. Any notice required by this Agreement shall either be hand-
delivered or sent by registered or certified mail, return receipt requested, to
Executive's residence or business address last known to the Company and to the
Company's regular business address last known to Executive or to such other
address as a party may specify to the other in writing. Mailed notices shall be
deemed delivered three days after the date of mailing.


15.3.    New Employer Notification. Following the termination of this Agreement,
Executive expressly consents to allow the Company to notify Executive’s
subsequent employer(s) about the Company’s rights and Executive’s obligations
under this Agreement.


15.4.    Governing Law and Mandatory Venue. This Agreement shall be governed by
the laws of the State of Utah without regard to any conflict of law provisions.
All claims or disputes arising hereunder or in any way relating to Executive’s
employment with the Company shall be subject to the exclusive jurisdiction of
the state or federal courts situated in Salt Lake County, State of Utah, and
each party hereby submits himself/herself/itself to the personal jurisdiction
and mandatory venue of such courts. If any party violates this provision and
files suit in another forum, the other party shall be entitled to anti-suit
injunctive relief in the state and federal courts situated in Salt Lake County,
State of Utah, enjoining the action in the improper forum.














































-11-

--------------------------------------------------------------------------------





15.5.    Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company; provided, however that this Agreement may
only be assigned to a successor to substantially all of the businesses and
assets of the Company. Executive agrees that this includes, but is not limited
to, Section 10. This Agreement is for the unique personal services of Executive,
and Executive shall not be entitled to assign any of Executive’s rights or
obligations hereunder.


15.6.    Entire Agreement; Amendment. This Agreement, the Confidentiality
Agreement, the Restricted Stock Unit Agreement, and the Indemnification
Agreement, which will be executed on or after the Start Date, constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof, and except as expressly stated herein, supersedes all
prior agreements and understandings with respect thereto. Notwithstanding any
Utah statutory or common law to the contrary, this Agreement can be amended or
modified only in a writing signed by Executive and the CEO, whether or not a
claimed modification is supported by separate consideration.


15.7.    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.


15.8.    Headings. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.


15.9.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Facsimile, PDF or other
electronically delivered copies of signature pages to this Agreement shall be
treated between the parties as original signatures for all purposes.


15.10    Attorneys’ Fees. Notwithstanding any Utah statutory or common law to
the contrary, in the event of any action at law or in equity, whether relating
to this Agreement or to Executive’s employment with the Company or the
termination thereof, each party shall pay its/his/her own attorney’s fees
incurred in prosecuting or defending any such action and hereby waives any right
to seek attorney’s fees from the other party hereto.


15.11.    Code Section 409A. To the extent any payments under this Agreement are
subject to the provisions of Code Section 409A, it is intended that the
Agreement will comply fully with and meet all the requirements of Code Section
409A. Notwithstanding anything in this Agreement to the contrary, the Employee
acknowledges and agrees that neither the Company nor its subsidiaries,
affiliates, owners, directors, managers, officers








































-12-

--------------------------------------------------------------------------------





or other agents makes or has made any representation, warranty, covenant or
commitment to the Employee regarding the tax treatment of any compensation or
other benefits provided to the Employee, including without limitation any
representation, warranty, covenant or commitment relating to Code Section 409A.
Neither the Company, nor its subsidiaries, affiliates, owners, directors,
managers, officers or other agents, shall have any obligation or liability to
reimburse or indemnify the Employee for, or hold the Employee harmless against,
any taxes imposed on the Employee under the Code or otherwise.


16.Waiver of Trial by Jury. The Company and Executive hereby irrevocably waive
any and all constitutional, statutory, and other rights to a trial by jury in
any and all actions or proceedings arising from or in any related to this
Agreement or to Executive’s employment with the Company, including without
limitation claims for breach of express or implied contract, discrimination,
termination in violation of public policy, whistleblowing, defamation, and
emotional distress.



IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the Effective Date.


THE COMPANY:
 
 
PLURALSIGHT, LLC
 
 
By:
/s/ Aaron Skonnard
Its:
Chief Executive Officer
 
 
EXECUTIVE:
 
 
/s/ Ross Meyercord
Ross Meyercord





-13-